                                                                                     FILED
                                                                            2019 Aug-13 AM 09:58
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

PAUL JACKSON HINTON, JR.,                    )
                                             )
            Plaintiff                        )
                                             )
      vs.                                    ) Case No. 7:18-cv-00961-LSC
                                             )
COMMISSIONER, SOCIAL SECURITY                )
ADMINISTRATION,                              )
                                             )
            Defendant                        )

                              FINAL JUDGMENT

      In accordance with the Memorandum Opinion entered contemporaneously with

this Order and Rule 58, Fed. R. Civ. P., the court AFFIRMS the decision of the

Commissioner of the Social Security Administration.

      DONE and ORDERED on August 13, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                            160704
